Citation Nr: 0808768	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for chronic 
hypertension.

5.  Entitlement to service connection for a chronic sleep 
disorder.

6.  Entitlement to service connection for a chronic left hip 
disorder.

7.  Entitlement to service connection for a chronic left leg 
disorder.

8.  Entitlement to service connection for a chronic right 
great toe disorder.

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

The matters of reopening the chronic back condition claim and 
the service connection claims for PTSD, hypertension and a 
sleep disorder and the TDIU claim come before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which denied 
all of the claims.  The matters of service connection for 
left leg, left hip and right great toe disorders come from an 
April 2004 rating decision, which denied those claims.  The 
matter of service connection for tinnitus comes from a March 
2005 rating decision, which denied that claim.  

The veteran testified before the undersigned at a March 2005 
hearing at the RO.  A transcript has been associated with the 
file.  The veteran also requested a hearing on the tinnitus 
claim in his September 2005 Form 9.  He withdrew that request 
in October 2006.  The Board may proceed.  See 38 C.F.R. 
§ 20.1304 (2007).

The Board remanded the tinnitus claim in December 2006 and 
the remaining issues in August 2005.  The appeals were 
consolidated at the AMC and they return now for appellate 
consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that the veteran's tinnitus claim must be 
remanded again.  In reviewing the file, it appears that the 
February 2005 VA examination for this claim references VA 
treatment records which have not been associated with the 
file.  While the RO did associate VA treatment records from 
2000 through 2006, it appears that the veteran had a hearing 
loss examination in 1996 and hearing loss treatment in 1999, 
for which no records have been requested.  The veteran also 
had treatment during the course of 2000 in the form of an 
examination in August 2000 which has not been associated with 
the file.  The file contains no reference to any effort by 
the RO to obtain the veteran's VA treatment records as they 
pertain to tinnitus or any other audiological complaints.  
The Board must remand for these.  To ensure that all relevant 
records are found, the RO should obtain all audiological 
treatment records.

The Board must remand the rest of the veteran's claims.  The 
Board previously remanded these claims in August 2005.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In the prior remand, the Board identified several sets of 
treatment records that were outstanding from the claims file.  
Among them was an instruction to obtain records from the 
Bureau of Prisons.  An August 1992 psychological evaluation 
from Douglas A. Stevens, Ph.D., conveys that the veteran 
received psychiatric and medical treatment at the United 
States Medical Center, Springfield, Missouri, while a federal 
inmate.  An August 1996 Social Security Administration (SSA) 
administrative law judge opinion notes that clinical 
documentation from the United States Medical Center for 
Federal Prisoners, Springfield, Missouri, dated between April 
1992 and June 1992 and other federal penal institutions had 
been reviewed.  

While the AMC did request these records from the federal 
Bureau of Prisons (BOP), the BOP refused to release them.  
The April 2006 BOP response indicated that the AMC had not 
used a Department of Justice authorized release form which 
was required under BOP procedure.  The BOP included a copy of 
the correct form in its reply.  The AMC forwarded the release 
to the veteran in November 2006, which he returned, also in 
November 2006.  The AMC took no further action to obtain the 
records from the BOP.  To satisfy the Board's prior remand, 
these records must be obtained from the BOP.  See Stegall, 
supra.  

At the March 2005 video hearing before the undersigned Acting 
Veterans Law Judge, the veteran advanced that service 
connection was warranted for a chronic right leg disorder and 
chronic bilateral lower extremity cold injury residuals.  He 
tacitly asserted that new and material evidence had been 
received to reopen his claim of entitlement to service 
connection for a chronic psychiatric disorder other than 
PTSD.  The RO has not had an opportunity to act upon the 
veteran's claims and application.  The Board found that these 
issues are inextricably intertwined with the issues on 
appeal.  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  The Board instructed that the RO develop 
these issues and proceed to adjudication of them, prior to 
addressing the veteran's instant appeal.  There is no 
indication from the file that this has occurred.  See 
Stegall, supra.  

As noted by the veteran's representative, the adjudication on 
the veteran's remaining claims was ordered in the prior 
remand and has not been performed.  The Board must remand 
again to ensure compliance with the prior remand.  See 
Stegall, supra.  

The Board also notes that the veteran's Social Security 
Administration records are incomplete.  While the 1996 
Administrative Law Judge decision has been associated with 
the record, the exhibits cited therein are missing.  There 
has been no finding of unavailability.  These records are 
relevant to all of the veteran's claims.  The Board must 
remand for these records as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for all audiological treatment from 1996 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

3.  Contact the United States Medical 
Center for Federal Prisoners, Springfield, 
Missouri, and request that copies of all 
clinical documentation pertaining to 
treatment of the veteran be forwarded for 
incorporation into the record.

4.  Then adjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic psychiatric disorder other than 
PTSD and service connection for both a 
chronic right leg disorder and chronic 
bilateral lower extremity cold injury 
residuals.  The veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issues 
are not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to each issue.

5.  Then readjudicate the issues of 
whether new and material evidence has been 
received reopen the veteran's claim of 
entitlement to service connection for a 
chronic back disorder; service connection 
for tinnitus, PTSD, chronic hypertension, 
a chronic sleep disorder, a chronic left 
hip disorder, a chronic left leg disorder, 
and a chronic right great toe disorder; 
and a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



